Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2002

Laraia v. Beaver
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2973




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Laraia v. Beaver" (2002). 2002 Decisions. Paper 398.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/398


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                          No: 01-2973
                        _______________

                        LOUIS A. LARAIA,

                                     Appellant

                                v.

                        COUNTY OF BEAVER
                     ______________________

          Appeal from the United States District Court
            for the Western District of Pennsylvania
              (D.C. Civil Action No. 99-cv-02032)
               District Judge: Donetta W. Ambrose
                   _________________________


           Submitted Under Third Circuit LAR 34.1(a)
                         on May 2, 2002


           Before: ROTH and STAPLETON, Circuit Judges
                    POLLAK*, District Judge


               (Opinion filed : July 15, 2002    )



     * Honorable Louis H. Pollak, District Court Judge for the Eastern District of
Pennsylvania, sitting by designation




                         O P I N I O N


ROTH, Circuit Judge:
     Plaintiff-Appellant Louis LaRaia appeals from an order dismissing his lawsuit.
We will affirm.
     Although Mr. LaRaia is represented by counsel, his filings with the District Court
and with this Court are so disorganized they are nearly incoherent. As best as we can
tell, however, LaRaia felt Beaver County, Pennsylvania violated his constitutional rights
by prosecuting him for Cruelty to Animals in violation of Pennsylvania [Common
Statute] 5511(a) for killing a hunting dog that wandered onto his property. LaRaia was
convicted of killing the dog in 1987. By 1995, he had exhausted his appeals. See
Commonwealth v. LaRaia, 668 A.2d 1126 (Pa. 1995)(denying a Petitions for Allowance
of Appeal); LaRaia v. Pennsylvania, 506 U.S. 815 (1992)(denying certiorari)
     After his final appeal was denied, LaRaia waited more than four years to file the
instant action. On December 15, 1999, he sued Beaver County, Pennslyvania, pursuant
to 42 U.S.C. 1983, 1985, and 1986. He also filed suit directly under the Equal
Protection Clause of the 14th Amendment. The District Court dismissed all his claims:
his statutory claims because they were barred by the statute of limitations, and his equal
protection claim because he failed to allege that he was selectively treated due to
improper., discriminatory motive. LaRaia has now appealed to this court.
     He raises three issues on appeal, only two of which we must address. LaRaia first
contends that the statute of limitations has not run on his statutory claims. In
Pennsylvania, claims asserted under 42 U.S.C. 1983 and 1985 are subject to a two
year statute of limitations. See Sameric Corp. of Delaware, Inc. v. City of Philadelphia,
142 F.3d 582, 59 (3rd Cir. 1998); Bougher v. University of Pittsburgh, 882 F.2d 74, 79
(3rd Cir. 1989). Claims asserted under 1986 are subject to a one year statute of
limitations. See Cito v. Bridgewater Twp. Police Dept., 892 F.2d 23, 25 (3rd Cir. 1989).
The conduct underlying each of these claims occurred, at the latest, in 1995, when
LaRaia’s final appeal was denied. That means he filed suit at least two years after the
statute of limitation expired on his 1983 and 1985 claims, and at least three years after
the statute of limitation expired on his 1986 claims. As a result we will affirm the
District Court’s dismissal of his statutory claims.
     LaRaia also contends that the District Court erred by dismissing his equal
protection claim. The reasons he gives for this contention are indecipherable. Our best
understanding of his contention is that the District Court lacked jurisdiction to dismiss
the equal protection claim in his Amended Complaint because it dismissed that claim for
different reasons when he raised it in his First Complaint. We find this argument devoid
of merit. In addition, the failure to allege that a classification is irrational is a proper
ground for dismissal. See Olech v. Village of Willowbrook, 528 U.S. 562 (2000).     We
will therefore affirm the dismissal of LaRaia’s equal protection claim.
     LaRaia’s third assignment of error addresses the merits of his case, but, because
we will affirm the dismissal of all his claims on other grounds, we need not address it.
We will therefore affirm the District Court.
_____________________________
TO THE CLERK:
     Please file the foregoing Opinion.

                                  BY THE COURT:

                                  /s/ Jane R. Roth
                                       Circuit Judg